Citation Nr: 1535103	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a rating in excess of 10 percent for the residuals of a gunshot wound to the right shoulder for the period prior to July 17, 2009.

3.  Entitlement to a rating in excess of 20 percent for the residuals of a gunshot wound to the right shoulder for the period from July 17, 2009 to February 14, 2011.

4.  Entitlement to a rating in excess of 40 percent for the residuals of a gunshot wound to the right shoulder for the period since February 15, 2011.

5.  Entitlement to an increased rating for a right shoulder scar, rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD and an increased rating for a scar of the right arm.

The August 2009 rating decision also increased the rating for residuals of a gunshot wound to the right shoulder from 10 to 20 percent disabling, effective, July 17 2009. 

In March 2011, the RO again increased that rating from 20 to 40 percent disabling, effective February 15, 2011. 

The Board notes that since the increases to 20 and 40 percent did not constitute a full grant of the benefits sought, the issues of entitlement to an increased rating in excess of 20 percent for the period from July 18, 2009 to February 15, 2011 and entitlement to a rating in excess of 40 percent for the period since February 16, 2011 for residuals of a gunshot wound to the right shoulder from remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

While the August 2009 rating decision, in part, denied entitlement to service connection for PTSD, the Board notes that the record indicates that the Veteran also contends that he has an acquired psychiatric condition as a result of his military experiences.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders, to include PTSD which is reflected on the title page.

In June 2014, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 17, 2009, the Veteran's right shoulder disability was manifested by pain and motion of 160 degrees of flexion and 160 degrees of abduction.

2.  For the period from July 17, 2009 to February 14, 2011, the Veteran's right shoulder disability was manifested by pain and limitation of motion without limitation of the right arm to midway between the side and shoulder level.

3.  For the period since February 15, 2011, the Veteran's right shoulder disability has not been manifested by functional impairment due to pain comparable to abduction of the arm limited to 25 degrees from the side with ankylosis.

4.  The Veteran's right shoulder scar has been painful, but remains well healed, superficial, stable and smaller than 12 square inches and causes no limited motion or functional impairment.


CONCLUSIONS OF LAW

1.  For the period prior to July 17, 2009, the criteria for a disability rating in excess of 10 percent for residuals of a gunshot wound to the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

2.  For the period from July 17, 2009 to February 14, 2011, the criteria for a disability rating in excess of 20 percent for residuals of a gunshot wound to the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

3.  For the period since February 15, 2011, the criteria for a disability rating in excess of 40 percent for residuals of a gunshot wound to the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

4.  The criteria for a rating in excess of 10 percent for right shoulder scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008) and (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a June 2008 letter issued prior to the August 2009 rating decision, the RO explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The June 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of June 2008, July 2009 and February 2011 VA examinations.  Per the June 2014 Board remand instructions, the Veteran also underwent a VA examination in July 2014.  The June 2008, July 2009, February 2011 and July 2014 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2008, July 2009, February 2011 and July 2014 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes that that the June 2014 remand also instructed the RO to obtain records from the Social Security Administration (SSA) that were not associated with the claims file.  In conjunction with the remand instructions, these SSA records have been obtained and associated with the claims file.  In light of the above, the Board finds that the RO substantially complied with the June 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2014).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2014). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Factual Background

The Veteran filed a claimed for an increased rating in May 2008.  

The Veteran underwent a VA examination in June 2008.  It was noted that he had tendon scarring in the pectoral region of the right upper extremity.  The Veteran reported weakness, stiffness, swelling, walking fatigability and pain on a daily basis.  The pain was 8 out of 10 on a pain scale and was elicited by physical activity.  He reported having a retained fragment in his shoulder.  An examination revealed scars on the anterior shoulder.  There was one scar measuring 1cm x 1cm and another scar measuring 2cm x 1cm.  These scars were slightly depressed and nontender.  They were disfiguring but under clothing.  There was no ulceration, inflammation, edema, tissue loss, keloid, hyperpigmentation or hypopigmentation.  There was no burn scar.  The examiner noted that there were no specific separate scars or active wounds at this time.  The initial entry wound from the bullet was on the anterior shoulder that measured 1cm x 1cm.  The other scarring was from the removal of the fragment.  A part of the fragment could not be removed.  There was no specific muscle group that had damage or herniation.  An examination of the right shoulder revealed no heat, redness, swelling, effusion or drainage.  There was tenderness to palpation of the anterior shoulder muscle.  Flexion was from 0 to 160 degrees limited by pain at 150 degrees.  Abduction was from 0 to 160 degrees limited by pain at 160 degrees.  External and internal rotation was from 0 to 90 degrees.  Range of motion of the right shoulder was limited by pain but it was not limited by repetitive use of fatigue, weakness, lack of endurance or incoordination.  The examiner could not determine any additional limitation in range of motion caused by flare-ups.  A neurological examination was normal.  The diagnosis was status post gunshot wound to the right shoulder with residual scarring, retained metal fragment with reduced range of motion and pain as residuals.  There was also a residual tender scar.

The Veteran underwent a VA examination in July 2009.  The Veteran reported constant pain in the right shoulder at 8 out of 10 on the pain scale.  It was further aggravated if he lifted anything.  Over the past 3 to 4 years, his hand felt like it was going numb as it radiated down from his shoulder to the dorsum of his hand.  His shoulder was aggravated by lifting anything over 25 pounds.  He reported having difficulty combing and shaving with his right hand.  He had flare-ups in which he described "excruciating" pain which lasted 2 hours.  He alleviated this pain with Lortab and lidocaine patches.  He had scarring from the gunshot wound but they have healed well.  There were no scar symptoms such as ulceration or breakdown.  He reported that he had a friend help him cook and that he was unable to do yard work.  He also had to give away a dog as he could not care for the dog.  He was had been unemployed for the past 9 months.  He was previously employed as a heavy equipment bus mechanic for a month and a half.  He had no specific limits to his usual work but had pain with shoulder use.  On examination, it was noted that the Veteran was right hand dominant.  Flexion of the right shoulder was from 0 to 60 degrees with pain beginning at 40 degrees.  Abduction was from 0 to 60 degrees with pain beginning at 55 degrees.  Internal rotation was from 0 to 75 degrees and external rotation was to 0 degrees with pain at the end ranges.  This was tested at the level of the body as the Veteran could not raise his arm high enough to do internal and external rotation at 90 degrees to the body.  He had marked tenderness along the posterior portion of his shoulder and because of his decreased range of motion and increased pain, the examiner did not perform any special testing.  The overall strength on the affected side was 4/5 in the shoulder girdle and arm.  His grip strength was decreased although it did not appear that he gave any effort on hand grip squeeze on the right versus the left.  He had 2 scars.  One scar was 5x7mm and 3mm indented.  This was slightly tender to palpation.  His second scar was 2x 1.5cm.  The scar was not adhering to underlying tissue.  However, the Veteran reported a generalized tenderness in the entire region of 4x5cm surrounding the scar not localized to the scar itself.  The scars themselves had no instability, ulceration, breakdown, elevation or depression.  It was flat without inflammation, edema or keloid formation.  It was lightly hyperpigmented with no induration, no inflexibility, no limitation of motion and no impairment of function caused by the scar itself.  He felt pain in the shoulder but not at the level of the scar itself.  Reflexes were normal and a sensory examination was normal.  There was no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  The diagnosis was right pectoral scar that was tender in a generalized area as well as a tender scar over the proximal humerus from a gunshot wound.  The Veteran also had degenerative arthritis of the acromioclavicular (AC) joint with type 4 acromion and mild tendinopathy of the supraspinatus tendon.  The examiner noted that this was a degenerative process that was easily explained by the Veteran's past episodes of heavy mechanicing as well as his time as a carpenter.  One would not necessarily expect to see this with the removal of shrapnel from his right pectoral chest wall so there was no causal relationship between the shoulder degeneration and the shrapnel removal procedure.

The Veteran underwent a VA scars examination in February 2011.  On examination, the first scar was a 1 x 1cm circular, nontender scar with 1mm indentation.  The scar was superficial and was not painful.  There was no skin breakdown.  The second scar on his right pectoralis muscle had no skin breakdown.  The Veteran did report pain over the scar and the right shoulder joint.  It was 1.5 x 1in with no edema, keloid formation or inflammation.  The Veteran reported that he used to be a carpenter but retired because of his right shoulder.   He reported that his activities of daily living were affected by the right shoulder.  He reported pain in the right shoulder with limited range of motion over the surgical scar in the right pectoralis area.

The Veteran underwent a VA joints examination in February 2011.  The Veteran's right shoulder had no giving way, deformities or instability.  There was no incoordination.  There was pain, stiffness, weakness and decreased speed of joint motion.  There were no episodes of locking, dislocation or subluxation.  There was no effusion.  He had tenderness and flare-ups of joint disease that occurred weekly for 1 to 2 days.  The Veteran estimated that he could do only 20 percent of all activities due to the severe pain and limitation of motion of the right shoulder.  On examination, there was tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  The pain was in the posterior and AC joint along the healed surgical scar in the right pectoral muscle.  Right shoulder flexion was from 0 to 30 degrees.  Abduction was from 0 to 30 degrees.  Right internal and external rotation was from 0 to 20 degrees.  There was objective evidence of pain following repetitive motion and additional limitations after 3 repetitions of range of motion.  After repetitive motion, right shoulder flexion was from 0 to 25 degrees, abduction was from 0 to 25 degrees and right internal and external rotation was from 0 to 15 degrees.  There was no shoulder joint ankylosis.  The diagnosis was type IV acromin with severe downsloping, mild osteoarthritis, mild tendinopathy, adhesive capsulitis, impingement syndrome of the right shoulder and residuals gunshot wound of the right shoulder.  There were significant effects on his usual occupation and activities of daily living.

Per the June 2014 remand instructions, the Veteran underwent a VA examination in July 2014.  The Veteran reported that the pain in his right shoulder had worsened as it now hurt him to lift a gallon of milk.  None of the scars were painful, unstable with frequent loss of covering of the skin over the scar or due to burns.  The examiner noted that there was only one visible scar which was a 0.2 x 0.2cm puncture wound.  There was normal skin color.  The skin was smooth with no raised edges and no visible surgical scar on the right chest wall where the Veteran reported that the bullet was removed.  The Veteran's scars were well healed.  The scars did not impact his ability to work.  The examiner noted that the Veteran's right shoulder was not involved in the gunshot wound made by his cousin during a hunting accident.  Presently, the Veteran had right shoulder arthritis which was not related to or caused by a gunshot wound.  The examiner indicated that the Veteran was shot in the right humerus in 1971.  The bullet was left in his arm but eventually moved to his chest.  It began to hurt and the bullet was eventually removed.  The Veteran reported flare-ups that impacted the function of his right shoulder as he had on occasion or intermittent pain and stiffness that occurred with over the shoulder use to brush his hair, reach up for a towel or put groceries in a cart.  Flexion was from 0 to 180 degrees with objective evidence of painful motion beginning at 180 degrees.  Abduction and left and right lateral rotation were all from 0 to 180 degrees with objective evidence of painful motion beginning at 180 degrees.  There was no additional limitation of motion after repetitive use and no functional loss and/or impairment of the shoulder and arm.  He did not have localized pain or palpation and did not have guarding.  Muscle strength testing was 5/5 and there was no ankylosis.  All testing for rotator cuff conditions were negative.  He did not have any AC joint condition and there was no tenderness on palpation of the AC joint.  He did not have any residual signs and/or symptoms due to shoulder surgery.   He had scars but none that were painful and/or unstable.  The total area of all the scars was not greater than 39 square cm (6 inches).  He had joint arthritis and internal derangement of the shoulders bilaterally.  Degenerative arthritis of the right shoulder was documented.  His work was affected as the examiner recommended only over shoulder work as tolerated.  Pain, weakness, fatigability or incoordination could not significantly limit the functional ability during flare-ups or when the joint was repeatedly used over time.  Additional limitation due to pain, weakness, fatigability, or incoordination was not applicable.

I.  Residuals of a Gunshot Wound to the Right Shoulder

The Veteran filed a claimed for an increased rating in May 2008.   His service-connected residuals of a gunshot wound to the right shoulder is rated as 10 percent disabling prior to July 17, 2009; 20 percent disabling from July 17, 2009 to February 14, 2011 and 40 percent disabling since February 15, 2011 under Diagnostic Code 5201.

The Board notes that gunshot wounds often result in impairment of muscle, bone, and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2014).  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41 (2014).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2014).

The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under Tropf, The criteria for evaluating muscle injuries under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances test" with no single fact controlling the outcome of determination.  Id Tropf at 324-25.  In Robertson, the Court held that a history of debridement did not mandate a specific rating under 38 C.F.R. § 4.56 absent evidence of symptomatic disability.  Similarly, in Tropf, the Court held that the presence of retained metal fragments in muscle that was essentially asymptomatic did not entitle a claimant to a "moderate" compensable rating under 38 C.F.R. § 4.56 as a matter of law.  Tropf at 324-25.

In this regard, the Board observes that the record reflects that the Veteran's gunshot wound occurred prior to service and that this disability was aggravated by the Veteran's inservice military training.  VA examinations have described the wound as a scarring over the pectoral muscle area.  Injuries to the extrinsic muscles of the shoulder girdle to include the pectoralis major II (costosternal), latissimus dorsi and tere major, pectoralis minor, and rhomboid are evaluated under Diagnostic Code 5302.  Under these criteria, slight disability of the dominant extremity warrants a noncompensable evaluation,  moderate disability warrants a 20 percent evaluation; moderately severe disability warrnats a 30 percent evaluation; and severe disability warrants a 40 percent disability.  

Upon review of the evidence the Board concludes that moderate disability of Muscle Group II is not shown at any time during the course of the appeal.  Multiple VA examinations and treatment records have consistently indicated that the Veteran does not have any residual muscle or nerve impairment from his gunshot wound to his right shoulder.  Notably, the June 2008 examiner specifically noted that there was no specific muscle group that has either damage or herniation.  The Veteran was noted to have 4/5 muscle strength during examination in July 2009 and 5/5 muscle strength in July 2014.  While the July 2009 examination report noted decreased strength of 4/5 in the right shoulder girdle and arm, the examiner observed that the Veteran did not appear to give "any effort on hand grip squeeze on the right versus the left." These findings are consistent with no more than slight disability.  The record reflects objective findings of a minimal scar.  While there is evidence of a retained metal fragment in the distal portion of the humeral head, there is no evidence of fascial defect, atrophy, impaired tonus, or lowered threshold of fatigue when compared to the sound side.  To the extent that the Veteran has limitation of motion of the shoulder as a result of his gunshot wound, limitation of motion is addressed below when rating the disability under the pertinent orthopedic diagnostic codes.  In light of the foregoing, the Board concludes that based on the "totality of the circumstances" higher evaluations based on impairment of Muscle Group II under Diagnostic Code 5302 are not warranted as no more than slight disability is shown.  
The Board finds that the Veteran has been appropriately evaluated for limitation of motion of the arm under 38 C.F.R. § 4.20, Diagnostic Code 5201.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, upper extremity disability ratings are applicable.  38 C.F.R. § 4.69. 

Regarding limitation of motion of the arm, under the provisions of Diagnostic Code 5200 pertaining to scapulohumeral articulation, ankylosis, a 30 percent evaluation is warranted for favorable ankylosis of the major upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 40 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the major upper extremity, and a 50 percent evaluation is provided for unfavorable ankylosis of the major upper extremity when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, limitation of motion of the major arm at shoulder level each warrant a 20 percent evaluation.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent evaluation.  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for the major arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under the provisions of Diagnostic Code 5203, for the major and minor arm, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal ranges of shoulder motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees. 38 C.F.R. § 4.71, Plate I.

      A.  Period prior to July 17, 2009

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 10 percent disability rating for his service-connected residuals of a gunshot wound to the right shoulder, for the period prior to July 17, 2009.  

Initially, the Veteran has not asserted and the evidence does not demonstrate that he experienced any ankylosis, malunion, loose movement or dislocation, or impairment of the humerus or scalpulohumeral joint.  As such, Diagnostic Codes 5200, 5202, and 5203 are not for application.

As noted above, under Diagnostic Code 5021, to warrant a 20 percent rating, the Veteran's arm must be limited to shoulder height.  Even given the Veteran's objective pain which began at 150 degrees on abduction at the June 2008 VA examination, a 20 percent rating is not warranted.  Further, while the Veteran reported weakness, stiffness, swelling, walking fatigability and pain on a daily basis, the examiner noted that the range of motion of the right shoulder was limited by pain but it was not limited by repetitive use of fatigue, weakness or lack of incoordination.  The examiner could also not determine any additional limitation in range of motion caused by flare-ups.

Accordingly, the evidence for the period prior to July 17, 2009 shows that the 10 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca. While the Veteran had pain on his range of motion, he was still able to accomplish right shoulder range of motion and the limitation of flexion did not approximate limitation where he was unable to raise his arm beyond shoulder level.  

The evidence preponderates against finding that, at any pertinent point during the appellate term at issue that symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination were so disabling to support assignment of a rating in excess of 10 percent any applicable diagnostic code predicated on limitation of motion.  See DeLuca, supra. 

In sum, the right shoulder symptoms more closely approximate a 10 percent rating as the evidence does not indicate that the Veteran was unable to raise his arm beyond shoulder level for the period prior to July 17, 2009.

As the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected residuals of a gunshot wound to the right shoulder, for the period prior to July 17, 2009, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      B.  Period from July 17, 2009 to February 15, 2011

As noted above, in an August 2009 rating decision, the RO granted an increased rating of a 20 percent evaluation for the residuals of a gunshot wound to the right shoulder, effective, July 17, 2009.  The July 17 2009 effective date for the 20 percent rating was based on a July 17, 2009 VA examination.  

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 20 percent disability rating for his service-connected residuals of a gunshot wound to the right shoulder, for the period from July 17, 2009 to February 15, 2011.

Initially, the Veteran again has not asserted and the evidence does not demonstrate that he experienced any ankylosis, malunion, loose movement or dislocation, or impairment of the humerus or scapulohumeral joint.  As such, Diagnostic Codes 5200, 5202, and 5203 are not for application.

As noted above, under Diagnostic Code 5021, to warrant a rating in excess of 20 percent, there must be limitation of motion of the major arm midway between the side and shoulder level.  

For the period from July 17, 2009 to February 15, 2011, the medical evidence demonstrates that while the Veteran had limitation of motion of his right shoulder due to pain, it was not so limited as to rise to the level contemplated by the next higher, 30 percent rating.  That requires that motion be limited midway between the side and shoulder level, or 45 degrees of elevation (flexion) or abduction.  While on the July 2009 VA examination the Veteran experienced pain beginning at 40 degrees flexion and 55 degrees abduction, he demonstrated forward elevation (flexion) from 0 to 60 degrees and abduction from 0 to 60 degrees.  These levels of limitation still exceed that required for a rating in excess of 20 percent. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  

Although it was noted in the record that the Veteran exhibited pain on motion and some limitation of motion due to pain, these findings have already been taken into consideration in the assignment of the current 20 percent rating.  As noted by the July 2009 VA examiner, pain did not cause additional functional loss. 

The Board notes that the July 2009 VA examiner noted that the Veteran reported flare-ups in which he described "excruciating" pain which lasted 2 hours.  He alleviated this pain with Lortab and lidocaine patches.  

However, the Board also notes that the July 2009 VA examiner also noted that there was no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.

Therefore, even with the reports of flare-ups, the Board finds that the overall impairment resulting from his shoulder disability would still more closely approximate no more than a 20 percent rating for the period from July 17, 2009 to February 15, 2011.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

The Board has considered whether the veteran is entitled to a higher evaluation under other relevant diagnostic codes.  In this regard, the competent medical evidence again does not show significant neurological disability or any other disability associated with residuals of shrapnel wound to the right shoulder for which to award a rating in excess of 20 percent.

As the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the service-connected residuals of a gunshot wound to the right shoulder, for the period from July 17, 2009 to February 15, 2011, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      C.  Period since February 15, 2011

As noted above, in a March 2011 rating decision, the RO granted an increased rating of a 40 percent evaluation for the residuals of a gunshot wound to the right shoulder, effective, February 15, 2011.  The February 15, 2011 date for the 40 percent rating was based on a February 15, 2011 VA examination.  

Accordingly, for the period since February 15, 2011, the Veteran is in receipt of a 40 percent disability rating which is the maximum rating under Diagnostic Code 5021.  38 C.F.R. § 4.71a.

As noted above, ratings in excess of 40 percent for the shoulder joint are available under Diagnostic Codes 5200 and 5202.  To that effect, Diagnostic Code 5202 provides that a 50 percent is warranted for fibrous union in the major upper extremity.  Nonunion (false flail joint) merits a 60 percent evaluation. A maximum rating of 80 percent is for loss of the head (flail shoulder) in the major upper extremity.  However, Diagnostic Code 5202 is not applicable because there is no indication that the Veteran has fibrous union, nonunion (false flail joint), or loss of the head (flail shoulder) as it pertains to the humerus in his right shoulder. 

Finally, Diagnostic Code 5200 also is inapplicable.  Under Diagnostic Code 5200, which addresses ankylosis of the scapulohumeral articulation, for the dominant shoulder, a maximum rating of 50 percent is warranted for unfavorable ankylosis, with abduction limited to 25 degrees from the side.  Here, there is no indication that the Veteran's right shoulder disability manifests ankylosis of the scapulohumeral articulation.  Indeed, there is no indication that this disability manifests any ankylosis whatsoever, even with consideration of pain on use.  At no point has ankylosis been noted upon physical assessment as multiple VA examinations specifically reported that there was no joint ankylosis.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board notes that the February 2011 VA examiner reported that after repetitive use the Veteran's abduction was limited to 25 degrees and that there were significant effects on his usual occupation and activities of daily living.  However, there is no indication that the Veteran's right shoulder disability manifests ankylosis of the scapulohumeral articulation.  Again, there is no indication that this disability manifests any ankylosis whatsoever, even with consideration of pain on use.  Accordingly, the current 40 percent disability rating appropriately compensates the Veteran for his severe functional impairment associated with his right shoulder disability.  

On VA examination in February 2011, the Veteran also reported that he had tenderness and flare-ups of joint disease that occurred weekly for 1 to 2 days.  During the flare-ups, the Veteran estimated that he could do only 20 percent of all activities due to the severe pain and limitation of motion of the right shoulder.   On VA examination in July 2014, the Veteran also reported flare-ups that impacted the function of his right shoulder as he had on occasion or intermittent pain and stiffness that occurred with over the shoulder use to brush his hair, reach up for a towel or put groceries in a cart.  

However, the July 2014 VA examiner also indicated that pain, weakness, fatigability or incoordination could not significantly limit the functional ability during flare-ups or when the joint was repeatedly used over time and that additional limitation due to pain, weakness, fatigability, or incoordination was not applicable.

Thus, based on the evidence above, the flare-ups are relatively infrequent, fairly short in duration and appear to have been improved greatly as the July 2014 VA examination demonstrated marked improvement.  Therefore, with no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 40 percent for the right shoulder disability as contemplated by the holding in Deluca as the Board finds that any pain associated with the Veteran's disability is encompassed in the current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

As the preponderance of the evidence is against the claim for increased ratings, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 40 percent for a right shoulder disability for the period since February 15, 2011 must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Right Shoulder Scar

The Veteran filed a claimed for an increased rating in May 2008.  The Veteran's service-connected right shoulder scar disability is currently evaluated as 10 percent disabling under Diagnostic Code 7804 (superficial scars painful on examination).

During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (Schedule of Ratings-Skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  As noted above, the Veteran's claim for increase was received in May 2008 prior to effective date of the schedular changes.

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. 

In this case, in the March 2011 Statement of the Case (SOC), the RO employed both the old and new revised criteria to evaluate the Veteran's service-connected right shoulder scar.  As a result, the Board will now consider both the old and new revised criteria within this decision. 

Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. §4.118, Diagnostic Codes 7803-7805 (2008). 

With regard to applying the diagnostic criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 evaluates scars or disfigurement of the head, face, or neck. As such, Diagnostic Code 7800 is not applicable to the Veteran's claims.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  As the maximum rating is 10 percent, no higher rating may be assigned under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014). 

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  The Veteran does not have three or four scars.  Therefore, increased evaluations are not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right shoulder scar under both the old and new regulations.

When the old rating criteria are applied to the above evidence, the Veteran's scars do not warrant an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The scar of the right shoulder did not cause tissue loss and the VA medical examinations noted that they were superficial and stable.  Additionally, while the Veteran reported a limitation of motion of his scars, VA examinations found that neither scar caused a limitation of motion.  While the Veteran reported that his scar was painful, a 10 percent disability rating is the maximum rating assignable under the old criteria for Diagnostic Code 7804 (for superficial scars that are painful on examination).  As such, under the old criteria, a disability rating in excess of 10 percent for the Veteran's service-connected scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

Considering the new rating criteria, the combined area of the service-connected scars was less than 929 square centimeters.  Additionally, multiple VA examiners indicated that the scars were stable and neither scar caused a limitation of motion. 

The Board notes that Diagnostic Code 7804 provides a 20 percent evaluation for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  While the Veteran reported painful scars, he does not have three or more scars.  Therefore, increased evaluations are also not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

In summary, after consideration under the old and new rating criteria, the evidence of record does not demonstrate that the Veteran's residual scars warrant an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008) and (2014).  The Veteran's scars of the right shoulder were tender, but well healed, superficial, stable and smaller than 12 square inches (77 square centimeters) and caused no limited motion or functional impairment.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 U.S.C.A. § 5107 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Rating

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected residuals of a gunshot wound to the right shoulder and right shoulder scar disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected residuals of a gunshot wound to the right shoulder and right shoulder scar disabilities.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

IV.  Rice Consideration

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case, the while the August 2014 examiner noted that the Veteran's scars did not affect his ability to work.  While his shoulder disability did impact his ability to work in that over the shoulder work was recommended only as tolerated or at the Veteran's own pace, there is no evidence the Veteran's gunshot wound residuals renders him unable to work, nor does it appear that the Veteran has made any such claim.  Therefore, the Board does not find consideration of a TDIU rating to be necessary
.


ORDER

Entitlement to a rating in excess of 10 percent for the residuals of a gunshot wound to the right shoulder for the period prior to July 17, 2009 is denied.

Entitlement to a rating in excess of 20 percent for the residuals of a gunshot wound to the right shoulder for the period from July 17, 2009 to February 14, 2011 is denied.

Entitlement to a rating in excess of 40 percent for the residuals of a gunshot wound to the right shoulder for the period since February 15, 2011 is denied.

Entitlement to an increased rating for a right shoulder scar, rated as 10 percent disabling is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for an acquired psychiatric disorder to include PTSD.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In its June 2014 remand, the Board noted that the Veteran has not been diagnosed with PTSD at any time during the appeal period, and on February 2011 VA examination, it was concluded that his symptoms did not meet the requirements as set forth for a diagnosis of PTSD under the DSM-IV.  However, the February 2011 VA examiner did not address the Veteran's diagnosis of an adjustment disorder with depressed mood, which was diagnosed in October 2010, during the appeal period.  As a result, the Board remanded the issue to provide the Veteran a VA examination to specifically determine whether the Veteran's adjustment disorder was caused or aggravated by his service.

Per the June 2014 remand instructions, the Veteran underwent a VA examination in July 2014.  The examiner noted that while current treatment records provided a diagnosis of bipolar disorder, there were many discrepancies in the Veteran's history from time to time which made it difficult to formulate any diagnosis with certainty.  The examiner also indicated that it was impossible to determine without resorting to mere speculation when the Veteran's bipolar disorder symptoms might have had its onset.  It was also impossible to state without speculation whether bipolar disorder symptoms were exacerbated by service.  

The VA examiner also noted that the Veteran met the criteria for a diagnosis of PTSD based on childhood stressors.  However, it was unclear whether the PTSD was aggravated beyond its normal course by experiences during military service as the question could not be resolved without resorting to mere speculation.

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim. 

As the examiner who conducted the July 2014 VA examination has determined that he is unable to form an opinion without resorting to mere speculation, a new examination with a new VA examiner is required to obtain an opinion to determine the etiology of his adjustment disorder with depression, or any other psychiatric disorder found on examination to include PTSD.  The examiner should also determine whether the Veteran's service permanently aggravated any preexisting PTSD disability beyond the natural progress of the disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed psychiatric disabilities currently on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed an acquired psychiatric disorder, to include PTSD.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

The examiner should determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-V for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  

The examiner should provide and opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any psychiatric disorders diagnosed are related to service, to include a documented incident in which he sustained a broken nose.

The examiner should also provide an opinion as to whether the Veteran has PTSD and if so, whether the PTSD diagnosed on examination (1) clearly and unmistakably preexisted service, and, if so (2) whether it clearly and unmistakably was not aggravated by service beyond its natural progression during service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


